Exhibit 10.44

 

Multi-Party Blocked Account Agreement

 

This Multi-Party Blocked Account Agreement (this “Agreement”), dated as of
July 19, 2005, is made by and among Diamond Jo Worth, LLC (“Customer”), U.S.
Bank National Association, as Trustee as Secured Party (the “Secured Party”) and
U.S. Bank National Association, as securities intermediary (the “Securities
Intermediary”).

 

The Customer maintains a securities account at the Securities Intermediary with
the following number: Account No. 790235002 (the “Account”) in which Account
financial assets (as defined in Section 8-102(a)(9) of the Uniform Commercial
Code as in effect in the State of New York (the “UCC”) may be credited and which
for purposes hereof shall include, without limitation, all cash, checks,
securities and other assets credited to the Account).

 

The Customer has granted to the Secured Party, pursuant to the Pledge and
Security Agreement, dated as of July 19, 2005, among, inter alia, the Customer
and the Secured Party, security interests (the “Security Interests”) in the
Account and the financial assets credited thereto.  Customer, the Secured Party
and the Securities Intermediary are entering into this Agreement to perfect the
Security Interests in the Account and the financial assets credited thereto. 
The Securities Intermediary will follow the terms of this Agreement unless it is
otherwise ordered by a court order or there is a bankruptcy filing in which the
trustee in bankruptcy orders the Securities Intermediary to do anything contrary
to this Agreement.  Subject to the terms of this Agreement, the Securities
Intermediary recognizes the Security Interests in the Account and the financial
assets credited thereto.

 

1.  Account.  As used in this Agreement, “Notice Party” means the Secured
Party.  Until such time as the Securities Intermediary shall have received any
“entitlement order” (within the meaning of Section 8-102(a)(8) of the UCC)
relating to the Account or any financial asset credited thereto from the Notice
Party in a Timely Manner, the Securities Intermediary shall comply with
entitlement orders of the Customer in respect of the Account and any or all
financial assets credited thereto.  As used in this Agreement, “Timely Manner”
means receipt of the relevant entitlement order at a time and in a manner
affording the Securities Intermediary a reasonable opportunity to act thereon.
After the Securities Intermediary has received an entitlement order originated
by the Notice Party directing the disposition of funds in the Account, and until
such time as the Securities Intermediary has received a contrary notice from the
Notice Party:

 

(a)           The Securities Intermediary shall comply with entitlement orders
without further consent by Customer or any other person.  The Notice Party shall
have the exclusive right to provide entitlement orders to the Securities
Intermediary as to the disposition of all financial assets then or thereafter
credited to the Account, and the Securities Intermediary shall not comply with
any entitlement order from the Customer or any other person in connection with
the Account unless consented to in writing by the Notice Party and received by
the Securities Intermediary in a Timely Manner;

 

(b)           The Securities Intermediary, subject to its applicable
availability policy in effect from time to time, will transfer on each business
day all immediately available funds credited to the Account by wire transfer, or
other method of transfer mutually agreeable to the Securities Intermediary and
the Notice Party, as the Notice Party may from time to time direct the
Securities Intermediary in accordance with the Securities Intermediary’s usual
and customary procedures for funds transfers; and

 

U.S. Bank

Multi-Party Blocked Account Agreement

(Requires Default Notice)

 

--------------------------------------------------------------------------------


 

(c)           The Customer agrees it shall not make any attempt to access the
Account or financial assets credited thereto or issue any entitlement order in
respect thereof.

 

2.             Reliance Upon Instructions.  The Customer and the Notice Party,
as the case may be, are responsible (severally and not jointly to the extent
applicable to it) for, and the Securities Intermediary may rely upon, the
contents of any entitlement order or other notice or instructions that the
Securities Intermediary reasonably believes in good faith to be from the
Customer or Notice Party, as the case may be, without any independent
investigation.  To the extent commercially reasonable and consistent with the
Securities Intermediary’s current practice, the Securities Intermediary shall
have no duty to inquire into the authority of the person in giving such
entitlement order, notice or instruction.

 

3.             Information.  The Securities Intermediary will from time to time
provide to Customer information regarding the Account.  For an additional fee,
the Securities Intermediary will provide certain duplicate information as may be
reasonably requested by the Secured Party.

 

4.             Financing Documents.  The Securities Intermediary shall not be
deemed to have any knowledge (imputed or otherwise) of: (a) any of the terms or
conditions of any security agreement or any document referred to therein or
relating to any financing arrangement between the Customer and the Secured
Party, or any breach thereof, or (b) any occurrence or existence of a default. 
The Securities Intermediary has no obligation to inform any person of such
breach or to take any action in connection with any of the foregoing, except
such actions regarding the Account or the financial assets credited thereto as
are specified in this Agreement.  The Securities Intermediary is not responsible
for the enforceability or validity of the Security Interests in the Account and
the financial assets credited thereto.

 

5.             Set-Off.  The Customer and the Secured Party authorize the
Securities Intermediary to debit the Account, from time to time, for:
(a) financial assets credited to the Account, including, without limitation, any
automated clearinghouse transactions which are returned for any reason; and
(b) any amount then due from the Customer or the Secured Party to the Securities
Intermediary under this Agreement or related to the Account, the financial
assets credited thereto and the services provided hereunder and the Account,
provided the Securities Intermediary advises the Customer and the Secured Party
of the amount thereof in accordance with the Securities Intermediary’s then
current practice.  Subject to the terms of this Agreement, the Securities
Intermediary agrees that each of the Security Interests is superior to any right
of set-off, security interest or other lien which the Securities Intermediary
might otherwise have in the Account or the financial assets credited thereto.

 

6.             Rules.  Use of the services provided pursuant to this Agreement
is subject to all applicable laws, regulations, rules and funds transfer systems
and clearing arrangements, whether or not the Securities Intermediary is a party
to them (“Rules”).  Funds will be made available pursuant to the Rules and the
Securities Intermediary’s applicable availability policies.

 

7.             Recording Conversations.  Customer, the Secured Party or the
Securities Intermediary may record, store and use all telephone conversations
and data transmissions.

 

8.             Charges and Fees.  The Customer will pay the Securities
Intermediary’s charges and fees applicable to this service as specified in
writing or as otherwise agreed by the Customer and the Securities Intermediary
and such charges and fees may be charged directly against the Account.

 

9.             Liability.  The Securities Intermediary will be liable only for
direct damages if it fails to exercise ordinary care.  The Securities
Intermediary shall be deemed to have exercised ordinary care if its action or
failure to act is in conformity with general banking usages or is otherwise a
commercially

 

--------------------------------------------------------------------------------


 

reasonable practice of the banking industry.  The Securities Intermediary shall
not be liable for any special, indirect or consequential damages, even if it has
been advised of the possibility of such damages.

 

10.           Indemnification.  The Customer agrees to indemnify the Securities
Intermediary for, and hold the Securities Intermediary harmless from, all
claims, demands, losses, liabilities and expenses, including reasonable legal
fees and expenses, resulting from or with respect to this Agreement, the
Account, the financial assets credited thereto and the services provided
hereunder, including, without limitation: (a) any action taken, or not taken, by
the Securities Intermediary in regard thereto in accordance with the terms of
this Agreement; (b) financial assets credited to the Account, including, without
limitation, any automated clearinghouse transactions, which are returned for any
reason, and any adjustments; and (c) any failure of the Customer to pay any
invoice or charge of the Securities Intermediary for services in respect to this
Agreement, the Account, the financial assets credited thereto or any amount
owing to the Securities Intermediary from the Customer with respect thereto or
to the service provided hereunder, except to the extent such claims, demands,
losses, liabilities and expenses are caused by the gross negligence or wilful
misconduct of the Securities Intermediary.  To the extent of such indemnity, the
Customer and the Secured Party agree that the Securities Intermediary shall have
set-off rights against the Account.  The Notice Party agrees to reimburse the
Securities Intermediary for any amounts described in subsections (b) and (c) of
this Section in the event and to the extent that there are insufficient funds in
the Account to cover any amounts described in subsections (b) and (c) of this
Section after receiving notice from the Notice Party pursuant to Section 1,
solely to the extent of the amounts received by the Notice Party from the
Account within ten (10) days prior to such notice by Securities Intermediary
giving notice.  Any amount due under this indemnity that remains unpaid for
thirty (30) days after notice hereof shall bear interest at the federal funds
rate from the date of the notice to the date of payment.  This indemnity shall
survive the termination of this Agreement.

 

11.           Failure to Perform.  None of the Customer, Secured Party or the
Securities Intermediary will be liable for any failure to perform its
obligations when the failure arises out of causes beyond its control, including,
without limitation, an act of a governmental regulatory/authority, an act of
God, accident, equipment failure, labor disputes or system failure, provided it
has exercised such diligence as the circumstances require.  As between Customer
and Secured Party, if any conflict exists between this Section 11 and any of the
security agreements referred to in the recitals hereto, the provisions of such
security agreement shall govern.

 

12.           Governing Law.  The Secured Party, Customer and the Securities
Intermediary agree that with regard to the specific issues of perfection and
priority of the Security Interests only, the Securities Intermediary’s
“jurisdiction,” within the meaning of the UCC (including, without limitation,
Section 8-110(d) thereof), is the State of New York, while the operations of the
Account and the payment of checks against the Account shall be governed by the
laws of the State of Minnesota.  Except as set forth above, this Agreement shall
be construed in accordance with and governed by the laws of the State of New
York and applicable federal laws.

 

13.           No Extension of Credit.  Nothing in this Agreement, unless
otherwise agreed in writing, or any course of dealing between the Customer, the
Secured Party or the Securities Intermediary, commits or obligates the
Securities Intermediary to extend any overdraft or other credit to the Customer
or the Secured Party.

 

14.           Credit for Deposits.  A receipt or similar document may be
provided or made available upon request for all financial assets credited to the
Account (except for remote deposits, e.g., lockbox, night depository services). 
However, the amount on such receipt or similar document is based solely on
Customer’s deposit ticket.  Credits for all financial assets credited to the
Account are subject to final

 

--------------------------------------------------------------------------------


 

verification and, after review, the Securities Intermediary may make adjustments
to the Account for any errors, including any errors appearing on Customer’s
entitlement orders, but has no obligation to do so for de minimus discrepancies.

 

15.           Final Posting.  Entries received through automated clearing house
(“ACH”) may be posted to the Account.  All financial assets received for credit
to the Account (other than FedWire deposits) are provisional, subject to
verification and final settlement.  Information and data reported pursuant to
any service may be received prior to final posting and confirmation and is
subject to correction.  Customer agrees that all such data is for informational
purposes and is not to be construed as final posting information and that the
Securities Intermediary shall have no liability for the content of
payment-related information.  If the Securities Intermediary does not receive
final settlement for an ACH entry, the Securities Intermediary shall be entitled
to a refund from the Customer in the amount of the financial assets that are to
be credited to the Account and the originator will not be considered to have
paid the amount of the entry to the Customer.  The Rules do not require the
Securities Intermediary to provide the Customer with notice that the Securities
Intermediary has received an ACH entry.

 

16.           Return of Deposits.  The Securities Intermediary may return or
refuse to accept all or any part of a financial asset to be credited to
Customer’s account at any time and will not be liable to Customer for doing so
even if such action causes outstanding checks to be dishonored and returned or
funds transfers to be rejected.  Refused financial assets will be returned to
Customer.

 

17.           Electronic Presentment.  Customer acknowledges that the Account
may be debited on the day an item is presented by electronic or other means, or
at an earlier time based on notification received by the Securities Intermediary
that an item drawn on the account has been deposited for collection in another
financial institution.  A determination of the account balance for purposes of
making a decision to dishonor an item for insufficiency of available funds may
be made at any time between the receipt of such presentment or notice and the
time of return of the item, and no more than one such determination need be
made.

 

18.           Notice of Unauthorized Transaction and Adverse Claims.  Unless the
Customer notifies the Securities Intermediary in writing of any item or debit
that is unauthorized, altered, erroneous or otherwise unenforceable against the
Customer within twenty-one (21) days after the Securities Intermediary sends or
makes available to the Customer a statement or other notice describing the item
or debit, the Customer shall be barred from making any claims against the
Securities Intermediary in connection with such item or debit.  Except for the
claims and interest of the Secured Party and the Customer in the Account, the
Securities Intermediary does not know of any lien on or claim to, or interest
in, the Account as of the date of this Agreement.  If any person asserts any
lien, encumbrance or adverse claim (including any writ, garnishment, judgment,
warrant of attachment, execution or similar process) against the Account, the
Securities Intermediary will promptly notify the Secured Party and the Customer
thereof.

 

19.           [Intentionally Omitted]

 

20.           Amendments and Waivers.  This Agreement may be amended or waived
only in writing signed by the Customer, the Secured Party and the Securities
Intermediary.

 

21.           Assignment.  Customer may not assign or transfer any of its rights
or obligations under this Agreement.  The Securities Intermediary may assign or
transfer its rights and obligations to any subsidiary of U.S. Bank National
Association or any successor thereto.  This Agreement shall bind the respective
successors and assigns of the parties and shall inure to the benefit of their
respective successors and assigns.

 

--------------------------------------------------------------------------------


 

22.           Termination.  (a) The Securities Intermediary, upon thirty (30)
days notice to each of the other parties, may terminate this Agreement.  Any
claim or cause of action of any party against any other relating to this
Agreement which existed at the time of termination shall survive the
termination.  All mail received after the date specified in such notice shall be
returned by the Securities Intermediary to the Secured Party by first class mail
or such other means mutually agreeable to the Secured Party and the Securities
Intermediary.

 

(b)           Except as provided in the foregoing paragraph (a), this Agreement
shall remain in effect until receipt by the Securities Intermediary of written
notices from the Secured Party in substantially the form of Exhibit A hereto (a
“Notice of Termination”).  The rights and powers granted to the Secured Party in
this Agreement are powers coupled with an interest and will not be affected by
the insolvency or bankruptcy of Customer nor by the lapse of time.  This
Agreement shall terminate as to all parties upon receipt by the Securities
Intermediary of a Notice of Termination signed by the Secured Party.  The
termination of this Agreement shall not terminate the Account or alter the
obligations of the Securities Intermediary or Customer to each other pursuant to
any other agreement with respect to the Account.

 

23.           Entire Agreement.  This Agreement constitutes the entire agreement
and understanding, and supersedes all prior agreements and understandings,
between the Customer, the Secured Party and the Securities Intermediary relating
to the services provided pursuant to this Agreement as of the date of this
Agreement.

 

24.           Notices.  Any notices given pursuant to this Agreement shall be
given by any commercially reasonable means and all notices shall be effective
when received.  Each written notice shall be addressed to the relevant address
appearing below or at another address specified in a written notice by one party
to the other.

 

If to Customer:

 

Diamond Jo Worth, LLC
400 E. 3rd Street
P.O. Box 1750
Dubuque, IA  52004-1750
Attn: Natalie Schramm, CFO
Telecopier No.: (563) 690-2190

 

 

If to the Secured Party:

 

U.S. Bank National Association, as Trustee
60 Livingston Avenue
St. Paul, MN  551107-2292
Internal mail EP-MN-WS3C
Attention:  Corporate Trust Department
Telecopier No.:  (651) 495-8097

 

--------------------------------------------------------------------------------


 

If to the Securities Intermediary:

 

U.S. Bank National Association, as Securities Intermediary
60 Livingston Avenue
St. Paul, MN  551107-2292
Internal mail EP-MN-WS3C
Attention:  Corporate Trust Department
Telecopier No.:  (651) 495-8097

 

25.           The Securities Intermediary represents and warrants to the Secured
Party that:

 

(a)           the Securities Intermediary maintains the Account for the
Customer;

 

(b)                                 the Account is a “securities account” as
defined in Section 8-501(a) of the UCC; and

 

(c)                                  the Securities Intermediary is a
“securities intermediary” (as defined in Section 8-102(a)(14) of the UCC) and is
acting as such capacity in respect of the Account.

 

26.           Counterparts.  This Agreement may be executed by the Secured
Party, the Customer and the Securities Intermediary individually or in several
separate counterparts, each of which shall be an original and all of which taken
together shall constitute one and the same agreement.

 

[signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers or representatives as of the date first set
forth above.

 

 

 

SECURITIES INTERMEDIARY:

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

in its capacity as Securities Intermediary (and not individually)

 

 

 

By:

/s/ Richard Prokosch

 

 

Title:

Vice President

 

 

 

 

SECURED PARTY:

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

in its capacity as Trustee (and not individually)

 

 

 

By:

/s/ Richard Prokosch

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

 

CUSTOMER:

 

 

 

Diamond Jo Worth, LLC

 

 

 

By:

/s/ Natalie Schramm

 

 

Title:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------